                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Josephina Hernandez-Garete,                                Civ. No. 18-2615 (SRN/LIB)

                              Petitioner,

       v.                                                                  ORDER

Warden Nanette Barnes,

                              Respondent.


       Based upon the Report and Recommendation of United States Magistrate Judge Leo

I. Brisbois, and after an independent review of the files, records and proceedings in the

above-entitled matter, it is --

       ORDERED:

       That this matter is DISMISSED WITHOUT PREJUDICE for lack of subject matter

jurisdiction.



                                               BY THE COURT:

DATED: November 27, 2018                       s/Susan Richard Nelson
                                               SUSAN RICHARD NELSON
                                               United States District Judge
